DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010270898.X, on April 8, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is an International Application No. PCT/CN2021/079813, filed on March 9, 2021, which claims priority to Chinese Patent Application No. 201510741690, filed on November 4, 2015. 

Drawings
The drawings are objected to because arrows in FIGs. 2 and 6 are not clearly shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2 and 18-20 are objected to because of the following informalities:
In claim 1, lines 2-3, “the historical training result” may be amended to “the stored historical training result” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, line 16, “the historical training result” may be amended to “the stored historical training result” to follow proper antecedent basis.  (Emphasis added.)  
In claim 18, lines 2-3, “the stored historical training result” may be amended to “a stored historical training result” to correct a grammatical error.  (Emphasis added.)  
In claim 19, line 5, “the method according to claim 1” may be amended to recite all limitations of the method according to claim 1 so that this device claim is clearly considered as an independent claim as Applicant intended rather than being a dependent claim of claim 1.
In claim 20, line 3, “the method according to claim 1” may be amended to recite all limitations of the method according to claim 1 so that this medium 
Claims (e.g., claim 2, line 16; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“historical training result obtaining unit”, “threshold voltage range setting unit”, “current minimum delay obtaining unit”, and “current training result determination unit” in claim 18. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites limitations of obtaining a stored historical training result of a semiconductor memory, the historical training result comprising a historical expected delay value and a historical expected voltage; setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage; obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and using the stored historical training result as a current training result of the semiconductor memory, if the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold. 

The limitation of setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage, is an insignificant extra-solution activity added to a judicial exception because setting a delay threshold and a current training voltage range is mere data storing as an act of storing data itself. 
The limitation of obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage is an insignificant extra-solution activity added to a judicial exception because obtaining a current minimum delay value is mere data gathering as an act of obtaining data itself.  
The limitation of using the stored historical training result as a current training result of the semiconductor memory, if the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold, is merely reciting the words "apply it" (or an equivalent) with the judicial exception.  Further, the limitation does not amount to significantly more than the judicial exception because the stored historical training result are not more than generally linking a use of a judicial exception to a particular technological environment or field of use.  

Further, claims 2-17 are directed to additional specifics of the abstract idea of claim 1.  A more specific abstract idea is still an abstract idea.
Further, claim 2 recites an additional element of “the semiconductor memory has a plurality of reference voltages”.  The semiconductor memory is a generic computing element that is used to perform generic computer functions for the abstract idea of the limitations above, and when considered separately and in combination, it does not add significantly more (also known as an “inventive concept”) to the exception.  Furthermore, because the additional element is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., reference voltages).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception.
Claim 18 recites a semiconductor memory training apparatus for carrying out the same steps in claim 1.  Accordingly, claim 18 is also rejected for the same reasons as set forth for those in claim 1 above.
Further, claim 18 recites additional elements of “a historical training result obtaining unit”, “a threshold voltage range setting unit”, “a current minimum delay obtaining unit”, and “a current training result determination unit”.  The additional elements are merely computer programs that are executed by a processor, which is a generic computing element that is used to perform generic computer functions for the abstract idea of the limitations above, and when considered separately and in 
Further, claim 18 recites “[a] semiconductor memory training apparatus, comprising: a historical training result obtaining unit, … a threshold voltage range setting unit, … a current minimum delay obtaining unit, … and a current training result determination unit”.  The claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention appears to be directed to software since there is no description in the specification of corresponding structures for the claimed units and the claimed apparatus.
Claim 19 recites an electronic device for carrying out the same steps in claim 1.  Accordingly, claim 19 is also rejected for the same reasons as set forth for those in claim 1 above.
Further, claim 19 recites additional elements of “one or more processors” and “a storage apparatus, configured to store one or more programs”.  The additional elements are generic computing elements that are used to perform generic computer functions for the abstract idea of the limitations above, and when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) 
Claim 20 recites a computer-readable storage medium, having computer programs stored thereon that, when the computer programs are executed by processors, for carrying out the same steps in claim 1.  Accordingly, claim 20 is also rejected for the same reasons as set forth for those in claim 1 above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Further, regarding claim 20, under broadest reasonable interpretation, the term “computer-readable storage medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  For example, applicant may amend the claim to recite “non-transitory” computer-readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 9,666,264 B1), hereinafter “Jeter”, in view of Heffner (US 3,800,280 A), hereinafter “Heffner”.

Regarding claim 1, Jeter teaches:
A semiconductor memory training method, comprising: 
obtaining a stored historical training result of a semiconductor memory, the historical training result comprising a historical expected delay value and a historical expected voltage;  (FIGs. 3-4; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 7, lines 35-47, “FIG. 4 is a diagram illustrating one embodiment of a history buffer 213. In the embodiment shown, history buffer includes N entries [stored historical training result], … the calibration circuit may write the calibrated delay [historical expected delay value] and reference voltage values [historical expected voltage] into an entry of history buffer 213. … After the writing of the newest calibrated values, the averaging circuit may read data from history buffer 213”)
setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage;  (FIGs. 3-5; col. 6, lines 4-6, “Based on the calibration, calibration control unit 21 may set the reference voltage at reference voltage generator 35 using the signal RefVCtrl”; col. 8, lines 34-40, “the reference voltage value may be set to the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”; a current training voltage range is considered to include a number of the most recent N calibrated reference voltage values [historical expected voltage] that are stored in the history buffer)
obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and  
using the stored historical training result as a current training result of the semiconductor memory, if the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  

Jeter does not teach setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage; obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and using the stored historical training result as a current training result of the semiconductor memory, if the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  

However, Jeter in view of Heffner teaches:
setting a delay threshold, the delay threshold being less than or equal to the historical expected delay value; (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored. Further, the minimum and maximum comparison and storage means compares each subsequent instantaneous skew that is measured with the stored minimum and maximum values, replacing the appropriate one when a new minimum or maximum is detected”; a delay threshold is considered to be equal to a minimum value of skew [delay] that is stored in a storage means, to which an instantaneous skew is compared; a historical expected delay value is considered to be the minimum value of skew [delay] formed up to [historical] a point in the skew [delay] test) 
obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage.  (Jeter: FIGs. 3-5; col. 1, lines 45-48, “Following the performance of a calibration, the values of the delay and the reference voltage may be set”; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 8, lines 34-40, “the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”) (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored”; col. 7, lines 22-26, “After both the reference and test bit are IN, the LEAD OR LAG OPERATION is stopped (block 53) and the MIN/MAX COMPARISIONS are made (block 54) to determine whether the instantaneous skew [current minimum delay value] represents a new minimum or maximum skew level”) (Jeter teaches a method of a memory calibration of a memory 158 [semiconductor memory] in signal paths for conveying data bits between a memory controller 12 and the memory 158 [semiconductor memory], where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present among the data bits, and Heffner teaches a method of measuring and comparing an instantaneous skew [current minimum delay value] to a minimum value of skew [delay] formed up to [historical] a point in a skew [delay] test; thus, one of ordinary skill in the art would be able to memory 158 [semiconductor memory] and set the values of the delay for the memory 158 of Jeter using the instantaneous skew [current minimum delay value] compared with the minimum value of skew [delay] of Heffner in the signal paths of the memory that are subject to the inter-lane skew among the data bits in order to possibly minimize or correct the skew when the skew is accurately measured)
using the stored historical training result as a current training result of the semiconductor memory, if the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  (Jeter: FIGs. 3-5; col. 1, lines 45-48, “Following the performance of a calibration, the values of the delay and the reference voltage may be set”; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 8, lines 34-40, “the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”) (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored. Further, the minimum and maximum comparison and storage means compares each subsequent instantaneous skew that is measured with the stored minimum and maximum values, replacing the appropriate one when a new minimum or maximum is detected”; col. 7, lines 22-26, “After both the reference and test current minimum delay value] represents a new minimum or maximum skew level”; the delay threshold is considered to be equal to a minimum value of skew [delay] that is stored in a storage, to which an instantaneous skew is compared; the stored historical training result is considered to include the minimum and maximum values of skew formed up to a point in the skew test that are stored in the storage; note that the MIN/MAX COMPARISIONS are made (block 54) to determine whether the instantaneous skew [current minimum delay value] represents a new minimum skew level by comparing the instantaneous skew [current minimum delay value] to the minimum value of skew [delay] that is stored in the storage; this means that the instantaneous skew [current minimum delay value] represents the new minimum skew level when the instantaneous skew [current minimum delay value] is less than the stored minimum value of skew [delay]; so, if the instantaneous skew [current minimum delay value] does not represent the new minimum skew level, then the instantaneous skew [current minimum delay value] must be no less than the stored minimum value of skew [delay]; in such a case, the stored historical training result that includes the minimum and maximum values of skew formed up to a point in the skew test is not updated and thus would be used as a current training result for determination of the next instantaneous skew) (Jeter teaches a method of a memory calibration of a memory 158 [semiconductor memory] in signal paths for conveying data bits between a memory controller 12 and the memory 158 [semiconductor memory], where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present current minimum delay value] to a minimum value of skew [delay] formed up to [historical] a point in a skew [delay] test; thus, one of ordinary skill in the art would be able to combine the teachings to perform the memory calibration of the memory 158 [semiconductor memory] and set the values of the delay for the memory 158 of Jeter using the instantaneous skew [current minimum delay value] compared with the minimum value of skew [delay] of Heffner in the signal paths of the memory that are subject to the inter-lane skew among the data bits in order to possibly minimize or correct the skew when the skew is accurately measured)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeter to incorporate the teachings of Heffner to provide as apparatus of Jeter having a method of a memory calibration of a memory in signal paths for conveying data bits between a memory controller and the memory, where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present among the data bits, with a circuit of Heffner having a method of measuring and comparing an instantaneous skew to a minimum value of skew formed up to a point in a skew test.  Doing so with the apparatus of Jeter would minimize or correct the skew when the skew is accurately measured.  (Heffner, col. 1, lines 44-45)

Regarding claims 18-20, the claimed apparatus, the claimed device, and the claimed medium comprise substantially the same steps or elements as those in claim 1.  

Further regarding claim 18, Jeter further teaches:
a historical training result obtaining unit;  (FIGs. 1-2; col. 5, lines 4-8, “memory controller 12 in the embodiment shown includes calibration control unit 21, which may perform various functions, including conducting various embodiments of a calibration method discussed below”; a historical training result obtaining unit is considered to include a portion of the calibration control unit 21 that performs the claimed obtaining the stored historical training result described above)
a current minimum delay obtaining unit; and  (FIGs. 1-2; col. 5, lines 4-8, supra; a current minimum delay obtaining unit is considered to include a portion of the calibration control unit 21 that performs the claimed obtaining the current minimum delay value described above)
a current training result determination unit.  (FIGs. 1-2; col. 5, lines 4-8, supra; a current minimum delay obtaining unit is considered to include a portion of the calibration control unit 21 that performs the claimed using the stored historical training result described above)

Further regarding claim 18, Heffner further teaches:
a threshold voltage range setting unit.  (FIG. 1; col. 3, lines 5-9, “a skew control center which generates internal control signals to set up the various conditions, or skew states, under which the other circuits in the skew measurement circuit perform threshold voltage range setting unit is considered to include a portion of the skew measurement circuit that performs the claimed setting the delay threshold described above)

Further regarding claim 19, Jeter further teaches:
one or more processors; and (FIG. 1; col. 3, lines 60-62, “IC 10 in the embodiment shown includes at least one processor core 105, although multiple instances of the same may be present”)
a storage apparatus, configured to store one or more programs; when the one or more programs are executed by the one or more processors, the one or more processors implement the method according to claim 1.  (FIG. 1; col. 3, lines 56-67, “IC 10 is coupled to a memory 158 [storage apparatus] … Processor core 105 is configured to execute software instructions [programs], including those of operating system (OS) 105. The instructions of OS 105 may, when executed, cause various system management functions to be performed, such as memory allocation, performance state changes, and so forth”)

Further regarding claim 20, Jeter further teaches:
A computer-readable storage medium, having computer programs stored thereon that, when the computer programs are executed by processors, the processors implement the method according to claim 1.  (FIG. 1; col. 3, lines 56-67, “IC 10 is coupled to a memory 158 [computer-readable storage medium] … Processor core 105 is configured to execute software instructions [computer programs], including 

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after resolving the claim objections and the 101 rejections above to put the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papagianni et al. (US 2021/0181976 A1) discloses a request to write a set of host data is received. A first plurality of write operations is performed to write a first portion of the set of host data to a first set of memory cells of the memory device arranged in a first pattern. The first set of memory cells arranged in the first pattern comprises alternating memory cells on each word line of the memory device and excludes a second set of memory cells adjacent to the first set of memory cells. A second plurality of write operations is performed to write a second portion of the set of host data to the second set of memory cells arranged in a second pattern. The second set of memory cells arranged in the second pattern comprises other alternating memory cells on each word line of the memory device adjacent to the first set of memory cells.

Bae et al. (US 2008/0130986 A1) discloses a data training system and method thereof are provided. The example data training system may include a memory controller transmitting a given data pattern to a memory device, the memory controller first determining whether an error is present within the transmitted data pattern based on at least one error detection code, the at least one error detection code based on at least one of the given data pattern and the transmitted data pattern and second determining a data delay time for reducing an amount of skew based on whether the first determining step determines an error to be present within the transmitted data pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136